DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Response to Amendment
Claims 1-11 are currently pending on the application, of which claims 1 & 5-6 have been amended and claim 12 has been cancelled.
In light of applicant’s amendments, the previous rejection is withdrawn in order to present a new grounds of rejection.
Response to Arguments
Applicant’s arguments, see page 8, filed 07/06/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited reference Bacchus and newly found reference Barth.
Claim Objections
Claim 1 objected to because of the following informalities:  “the value being chosen” appears as though it should be “the value of the cleaning level being chosen”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 provides 2 issues currently. 
First, applicant recites “as the degree of change in the indicator due to the past cleaning of the cleaning target by the fluid supply nozzle decreases, the value of the cleaning level that is chosen for the second time cleaning by the fluid supply nozzles increases”. It is unclear as to whether this limitation is a typographical error as further within claim 1 it is stated “when the degree of change in the indicator due to the past cleaning is low, the value of the cleaning level for the second time cleaning by the fluid supply nozzles is high”. These limitations appear to imply the same concept, i.e. increasing the cleaning level to a high/higher level when degree of change of the indicator is low. If aforementioned is not a typographical error, examiner is unclear as to what such a limitation is meant to impart. It is believed that applicant means “as the degree of change in the indicator due to the past cleaning of the cleaning target by the fluid supply nozzle changes, the value of the cleaning level that is chosen for the second time cleaning by the fluid supply nozzles changes”. For examination purposes, it will be interpreted thusly.
Second, applicant recites “as the degree of change in the indicator due to the past cleaning of the cleaning target by the fluid supply nozzle decreases”. This limitation specifically states that a degree of change decreases, which would mean that the target gets dirtier after the first cleaning. It is unclear to one of ordinary skill in the art how a cleaning attempt would make the degree of change decrease, thereby making the target dirtier. For examination purposes the limitation will be interpreted as stated when describing the first issue, as it is believed applicant is trying to indicate that the cleaning level changes according to the change in degree of the indicator changing. 
The remaining claims are rejected for being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 & 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacchus (US20190106085A1) in view of Barth (DE102009040993A1).
As to claim 1, Bacchus teaches a vehicle cleaning system (abstract, Fig.2 ref 200) comprising: a fluid supply nozzle (see Fig.7 either refs 706/708 showcasing a nozzle, see also [0042]) configured to clean a target (Fig.7 ref 702) which includes an onboard sensor provided to a vehicle (Fig.7 ref 700); a hardware processor (Fig.2 ref 203, also [0036]) configured to choose a cleaning level (see Fig.3 ref 304 & Fig.4 entire decision tree) for the nozzle based on speed (i.e. travel situation), weather sensors (Fig.2 ref 206, also see [0036]), and contaminant sensors (Fig.2 ref 208); the processor determines to clean the target a second time after a first cleaning of the target did not result in a dirtiness level of the cleaning target reaching a predetermined value (see Fig.4 ref 204 & [0039], where a predetermined value is necessarily present within controller programming in order for the decision function to determine when the sensor needs cleaning); the hardware processor chooses a value of the cleaning level for a second time (see Fig.4 & [0039], increasing of intensity or changing of modality). The hardware processor also causes the nozzle to clean the target at the chosen cleaning level (see Fig.4 in conjunction with [0039] and refs 410/410/406). Bacchus does not explicitly disclose a degree of change of an indicator being utilized, the values being chosen from discrete values, a decrease in change of the indicator resulting in high cleaning level, and an when the change in the indicator is high the cleaning level is low. However, such features are known in the art, as evidenced by Barth.
Barth discloses an art related vehicle cleaning system abstract), having a controller (ref 20). The controller monitors a degree of soiling before and after a cleaning and parameters are changed according to a cleaning progress [0012] to provide an appropriate cleaning process ([0025-0026] including associated tables). Such parameters include pressure and amount of fluid [0021]. Barth showcases that certain values of pressure are associated with a certain cleaning progress/soiling degree ([0025-0026] and associated tables in the original document), which indicates that the control device (abstract) selects the pressure and fluid amount based on the degree of change before and after a first cleaning for the second cleaning. Also, Barth indicates that a large degree of change in the soiling indicates high amount of cleaning progress and results in a decrease of pressure/fluid amount [0012]. It is reasonably understood by a skilled artisan that should the cleaning progress be low, then pressure should be high in an attempt to remove the dirt. Accordingly, Barth discloses to utilize a cleaning progress (reads on degree of change in the indicator) in order to effectively save energy and resources while providing reliable cleaning [0006 & 0008].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Bacchus to include controller programming regarding the cleaning progress in order to effectively clean the sensor while saving energy and resources (Barth [0006 & 0008]).
As to claim 2, Modified Bacchus teaches the system of claim 1, wherein the cleaning level includes intensity (Bacchus Figs.3-4 refs 304 & 412, also Barth [0021]), duration (Bacchus Fig.3 ref 304 & Barth [0019]), and number of cycles (see Bacchus Fig.3 ref 304 & Fig.4 refs 406/410/412, cycles until max intensity and Barth [0008]) of the nozzle. Also, the processor controls at least the intensity based on the chosen cleaning level (see Barth [0012 & 0025-0026] including tables that showcase changes in intensity as it relates to the selectable cleaning levels).
As to claim 3, Modified Bacchus teaches the system of claim 1, wherein there is a controller (Bacchus Fig.2 ref 203 & Barth ref 20) which stores information (see Bacchus [0036-0037] & Barth [0025-0026]), thus a memory is inherently present. Further, said memory includes all relevant information regarding the cleaning levels (see Barth [0025-0026] and associated tables in conjunction with [0017-0018] regarding travel and environmental information, as well as Bacchus [0038 & 0042] regarding weather and speed). The processor chooses the corresponding cleaning level that is associated with the relevant parameters (Barth [0017-0018 & 0025-0026] in conjunction with associated tables).
As to claim Modified 4, Bacchus teaches the system of claim 1, wherein the control section reports cases to the processor for outputting an alert (see Bacchus Fig.2) if after cleaning a predetermined number of times it is still detected that the adhered material is present (see Bacchus [0039] and Fig.4 after 2 cleaning attempts an alert is reported, also see Barth [0012 & 0044]). 
As to claim 5, Modified Bacchus teaches the system of claim 1, wherein Barth showcases that vehicles have multiple cleaning targets (see Barth refs 2 & 3) and multiple nozzles are supplied in order to clean all targets (Barth refs 7-8 & 14-15). Further, Barth discloses that such targets and their cleaning nozzles can be operated independently of each other. A skilled artisan realizes that different cleaning targets may have different soiling conditions and such a feature would be beneficial. Thus, one of ordinary skill in the art would find it obvious to include multiple nozzles to clean multiple targets and control them independently. Further, the limitation of a plurality of cleaning targets is merely intended use.
As to claims 7-8, Modified Bacchus teaches the system of claim 1, wherein the travel situation includes a vehicle speed and the environmental situation of the vehicle includes weather (Bacchus Fig.2 ref 206, also see [0036] & Barth [0017-0018]).
As to claim 9, Modified Bacchus teaches the system of claim 1, wherein the control section utilizes adhered material type (Bacchus Fig.3 ref 302 & Barth [0013, 0023, & 0026]) and location (see Bacchus Figs. 5A-6E also [0036 & 0040] & Barth [0013]).
As to claim 10, Modified Bacchus teaches the system of claim 1, wherein the cleaning system cleans via blowing air (Bacchus [0042]) on the target.
As to claim 11, Modified Bacchus teaches the system of claim 1, wherein the limitations of an autonomous driving device, a sensor of a driving assistance device, and the cleaning target are not required. Specifically claim 1 does not positively recite a vehicle or cleaning target, such elements are not required by the cleaning system, thus the limitations of claim 11 are not required by the claim (i.e. a sensor of a driving assistance device, autonomous driving device, a vehicle, and a cleaning target). At best, the limitations of claim 11 would merely recite intended use of a cleaning target, and one of ordinary skill in the art would reasonably expect that a cleaning target could be a sensor employed by a driving assistance device or autonomous vehicle.

Claims 5 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacchus (US20190106085A1) in view of Barth (DE102009040993A1) as applied to claim 1 above, and further in view of Rice (US20190009752A1). The following rejection to claims 5 & 11 is provided as an alternative rejection, assuming arguendo that the driving assistance device and vehicle are not meant to be recited as intended use as well as the plurality of cleaning targets. Also, assuming arguendo that the plurality of cleaning targets are meant to include a plurality of onboard sensors.
As to claim 5 & 11, Bacchus teaches the system of claim 1, wherein the vehicle is recited as intended use. Thus, the claim does not require an autonomous driving device or the cleaning target to be a part of said autonomous device, but merely needs to be capable of use with one. A skilled artisan would reasonably expect that such features are possible with the cleaning system of Bacchus. However, such features are also known in the art as evidenced by Rice. Furthermore, the presence of multiple cleaners and independent control is also known by Rice. 
Rice teaches an art related vehicle sensor cleaning system, where the system is provided for an autonomous vehicle (abstract) having an autonomous device (Fig.1 refs 103-106). Multiple cameras are known to be used in autonomous vehicles (see Figs.3-5 & [0018]). The autonomous system uses the cameras in order to perform the desired function [0059 & 0062], and such cameras require cleaning [0076]. Since cameras can experience different amounts of debris [0042] cameras are cleaned independently of one another in order to provide individualized cleaning [0076].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the system of Bacchus to include multiple cleaners and sensors in order to allow for use in autonomous vehicles, as it is well known to do so. Further, one of ordinary skill in the art would have provided the function of independent control of each cleaner in order to provide individualized cleaning (Rice [0076]).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacchus (US20190106085A1) in view of Barth (DE102009040993A1) as applied to claim 1 above, and further in view of Rice (US20190135239A1, hereafter R1). The following alternative rejection to claim 5 is provided assuming arguendo that the plurality of cleaning targets is not intended use and are meant to include a plurality of onboard sensors. Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claims 5-6 Modified Bacchus teaches the system of claim 1, but does not disclose multiple cleaning sections with independent control or utilizing an indication of a first adhesion material to clean a second target, however these features are known in the art as evidenced by R1.
R1 discloses an art related vehicle sensor cleaning system (abstract) for an autonomous vehicle (Fig.1), wherein multiple sensors and cleaning units (Fig.2) are utilized for the autonomous system [0059 & 0069-0079]. A controller allows for individual control of each cleaner unit to each sensor [0029, 0087, 0089, & 0092]. Further, a type of debris attached to the sensor is capable of being determined (i.e. indicator of adhered material) for a sensor via the use of a different sensor (i.e. a second sensor determines the debris type for first sensor based on second sensor data and vice-versa, see [0166]) and then determines a cleaning level for the sensor (i.e. spray pattern, etc.) based on the data from the different sensor [0167].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to utilize the cleaner system of Bacchus in the autonomous vehicle of R1, as the cleaner system of Bacchus allows for changing the intensity and duration of the cleaning to provide better cleaning. Further, it is in the purview of one of ordinary skill in the art to supply one known system in place of another. In providing the modification, a skilled artisan would have retained features that are attributed to the plurality of the system (i.e. independent control is not utilized in Bacchus as it only relates to a single cleaner, however such a system would be retained so as to provide cleaning to the appropriate sensor). This would include the ability to determine debris on a second sensor based on first sensor data (R1 [0166]). A skilled artisan is keenly aware that allowing for detection of a situation for one sensor based on data from another reduces the number of independent calculations that need to be made based on independent variables and thereby reduces computational load. Furthermore, such a configuration is a known alternative for sensors that utilize each sensor for its own determination of debris (R1 [0104]) and it is in the purview of one of ordinary skill in the art to utilize one known method of determining debris type in place of another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miura (US20200110407A1) discloses an automated vehicle (abstract) that utilizes a storage section for containing threshold dirt values to compare to sensor readings in order to indicate whether a sensor needs cleaning (Figs.7 & 12).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newman (US20180143298A1) discloses sensor cleaning system (abstract) wherein first and second ADAS sensor outputs are compared to each other in order to determine if a sensor needs cleaning or if a sensor is defective (see Fig.14). Thus, the data from a first sensor is used, at least in part, to determine a condition of a second sensor and effectively apply a cleaning operation to the second sensor. This determination utilizes historical data.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsiao (US20160272164A1) discloses a vehicle camera cleaning system (abstract) that uses sensors to determine the environment, temperature, and adhered substance variables that are affecting a camera and accordingly removes them based on the sensed variables (see Fig.7)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (US20130092758A1) discloses camera washing device (abstract) that cleans based on various sensor signals (Fig.16 & 18-19) and can adjust the injection amount and time (see Fig.8) accordingly.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi (JP2016078489A) discloses a vehicle sensor cleaning device that cleans based on temperature and affects a spray pattern (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Irie (US20180141521A1) discloses that determination of a dirty lens states is dependent upon a change is contamination amount after a washing (Fig.9).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt (US20190077377A1) discloses a sensor cleaner where incrementing of spray pressure is performed to remove all debris (Fig.8).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kline (US20190322245A1) discloses different parameters and how they affect sensor cleaning (Fig.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711